[J-24-2015]
              IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT

             SAYLOR, C.J., EAKIN, BAER, TODD, STEVENS, JJ.


EVONNE K. WERT, EXECUTRIX OF THE :    No. 62 MAP 2014
ESTATE OF ANNA E. KEPNER,         :
DECEASED                          :   Appeal from the Order of the Superior
                                  :   Court at No. 1746 MDA 2012 dated
                                  :   December 19, 2013 Affirming the order of
           v.                     :   the Cumberland County Court of Common
                                  :   Pleas, Civil Division, at No. 12-165 CIVIL
                                  :   dated September 13, 2012.
MANORCARE OF CARLISLE PA, LLC     :
D/B/A MANORCARE HEALTH            :   ARGUED:     April 7, 2015
SERVICES-CARLISLE; HCR            :
MANORCARE, INC; MANOR CARE,       :
INC.; HCR HEALTHCARE, LLC; HCR II :
HEALTHCARE, LLC; HCR III          :
HEALTCARE, LLC; HCR IV            :
HEALTHCARE, LLC: GGNSC            :
GETTYSBURG, LP, D/B/A GOLDEN      :
LIVING CENTER-GETTYSBURG;         :
GGNSC GETTYSBURG GP, LLC;         :
GGNSC HOLDINGS, LLC; GOLDEN       :
GATE NATIONAL SENIOR CARE, LLC; :
GGNSC EQUITY HOLDINGS, LLC;       :
GGNSC ADMINISTRATIVE SERVICES, :
LLC                               :
                                  :
                                  :
APPEAL OF: GGNSC GETTYSBURG LP, :
D/B/A GOLDEN LIVING CENTER -      :
GETTYSBURG; GGNSC GETTYSBURG :
GP, LLC; GGNSC HOLDINGS, LLC;     :
GOLDEN GATE NATIONAL SENIOR       :
CARE, LLC; GGNSC EQUITY           :
HOLDINGS, LLC AND GGNSC           :
ADMINISTRATIVE SERVICES, LLC      :
             OPINION ANNOUNCING THE JUDGMENT OF THE COURT


MR. JUSTICE STEVENS                               DECIDED:        October 27, 2015
       Golden Living Center - Gettysburg et al. (“Appellants”) appeal the Superior

Court’s decision affirming, in relevant part, the trial court’s order overruling Appellants’

preliminary objections seeking to compel arbitration and reserving for trial the underlying

negligence action filed by Evonne K. Wert (“Appellee”), daughter of Anna E. Kepner

(“Decedent”) and executrix of Decedent’s estate.          For the following reasons, we affirm

the order of the Superior Court and remand to the trial court for further proceedings

consistent with this decision.

       The following issues of first impression have been presented before this Court:

       (a)    Whether the Superior Court’s decision in Stewart v.
       GGNSC-Canonsburg, L.P., 9 A.3d 215 (Pa. Super. 2010), holding that the
       NAF Designation voided an identical Arbitration Agreement, was
       incorrectly decided and should be reversed, where there is no evidence
       indicating that the NAF designation was integral to the Agreement?

       (b)    Whether the Court may ignore undisputed testimonial evidence that
       the party seeking to void the Agreement did not consider the NAF
       Designation to be an “integral part” of the Arbitration Agreement (because
       she did not bother to read the agreement)?

Wert v. ManorCare of Carlisle PA, LLC, 95 A.3d 268, 268-69 (Pa. 2014) (per curiam

order) (footnote omitted).


                                       I.   Background

       Decedent resided in Appellants’ long-term skilled nursing care facility between

March and August, 2010.          Due to the alleged abuse and neglect inflicted upon her

throughout her stay, Decedent suffered a multitude of injuries and illnesses that

eventually resulted in her death.       Appellee filed suit claiming Appellants knowingly

sacrificed the quality of care given to their residents.            Relevant to this appeal,



                                        [J-24-2015] - 2
Appellants filed preliminary objections seeking to enforce an arbitration agreement

(“Agreement”) which Appellee signed, along with general admission paperwork upon

Decedent’s admission to the facility.1   Relying on Stewart v. GGNSC-Canonsburg, L.P.,

9 A.3d 215 (Pa. Super. 2010), on September 13, 2012, the trial court overruled the

preliminary objections and found the Agreement unenforceable because the Agreement

relied, as part of an essential term, upon the National Arbitration Forum (“NAF”) Code

procedures that were void at that time with respect to consumer arbitration disputes.

See id. at 217 (declining to enforce a nursing home’s identical agreement because “the

NAF[ ] can no longer accept arbitration cases pursuant to a consent decree it entered

with the Attorney General of Minnesota” and the term was non-severable).       Appellants

appealed, claiming Stewart was either wrongly decided or, in the alternative, was




1 The Agreement reads, in relevant part:
      [A]ny and all claims, disputes, and controversies . . . shall be resolved
      exclusively by binding arbitration to be conducted at a place agreed upon
      by the Parties, or in the absence of such an agreement, at the Facility, in
      accordance with the National Arbitration Forum Code of Procedure, which
      is hereby incorporated into this Agreement[ ], and not by a lawsuit or resort
      to court process. This agreement shall be governed [by] and interpreted
      under the Federal Arbitration Act, 9 U.S.C. Sections 1-16.
      ....
      In the event a court having jurisdiction finds any portion of this agreement
      unenforceable, that portion shall not be effective and the remainder of the
      agreement shall remain effective.
      ....
      THE PARTIES UNDERSTAND AND AGREE THAT THIS CONTRACT
      CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
      ENFORCED BY THE PARTIES, AND THAT BY ENTERING INTO THIS
      ARBITRATION AGREEMENT, THE PARTIES ARE GIVING UP AND
      WAIVING THEIR CONSTITUTIONAL RIGHT TO HAVE ANY CLAIM
      DECIDED IN A COURT OF LAW BEFORE A JUDGE AND A JURY, AS
      WELL AS ANY APPEAL FROM A DECISION OR AWARD OF
      DAMAGES.
R. 348a-49a (emphasis in original).



                                     [J-24-2015] - 3
distinguishable because the NAF provision was not integral to the Agreement at issue

herein.

       The Superior Court affirmed in an unpublished memorandum opinion on

December 19, 2013. See Wert v. ManorCare of Carlisle, 93 A.3d 514 (Pa. Super. filed

Dec. 19, 2013) (unpublished memorandum).            Finding itself bound by Stewart, the

Superior Court declined to distinguish the NAF provision as non-integral based upon

Appellee’s deposition testimony that the NAF provision had nothing to do with her

decision to sign the Agreement.            Instead, the Superior Court found Appellee’s

statements showed that she did not consider the importance of the NAF provision.       See

Wert, supra (unpublished memorandum at 6-7) (“[Appellee]’s testimony does not

demonstrate she considered and then rejected the import of the NAF provisions.

Rather, read in context, [Appellee]’s testimony was that she believed it was necessary to

sign all the documents presented to her in order to obtain treatment and care for her

mother.”).2

       Judge Fitzgerald filed a concurring statement, wherein he noted that while he

agreed the Superior Court was bound by Stewart, he was “troubled” by the implication

that adopting NAF procedure indicated “only [the] NAF could administer the arbitration,

where the document itself does not identify who shall administer the arbitration.” Wert,

supra (Fitzgerald, J., concurring at 2).

       Appellants filed a timely petition for allowance of appeal, and on June 24, 2014,

we granted allocatur to address the issues as stated supra.             The Pennsylvania




2 Appellee stated that she did not read the Agreement because, “[m]y emotions weren’t
where they should be at that point, and . . . there was no other way to do it. I had to sign
the papers to get her there so, . . . it didn’t matter what I was signing. I just wanted her
better.” Wert, supra (unpublished memorandum at 6).



                                       [J-24-2015] - 4
Association for Justice (“PAJ”), American Association for Justice (“AAJ”), and American

Association for Retired Persons (“AARP”) filed amicus briefs on behalf of Appellee.3

                                     II.   Discussion

                             A.   Arguments of the Parties

                                     1.    Appellants

       Appellants argue that the NAF provision is an ancillary and severable code of

procedure based upon the plain text of the Agreement, terms and policy guidelines of the

Federal Arbitration Act (“FAA”), and admissions of Appellee. Appellants emphasize

that the Agreement’s scope broadly favors arbitration, wherein the NAF cannot have

been integral because it is “mentioned only once.” Appellants’ Brief at 26.       Appellants

claim that “[w]hat the Agreement’s language does reflect is that its primary and

overriding purpose is that disputes be arbitrated, period.” Id. at 27 (citing Meskill v.

GGNSC Stillwater Greeley LLC, 862 F. Supp. 2d 966, 975-76 (D. Minn. 2012) (permitting

the appointment of a substitute arbitrator under the FAA pursuant to a similar

agreement)).

       Appellants contend while the Agreement selects a set of procedural rules, it lacks

“an express statement designating a specific arbitrator.” Id. at 34.       Appellants note

that although the Superior Court in Stewart found, as fundamental terms, “(1) that the

law governing the arbitration proceedings would be the NAF code, and (2) . . . under the

NAF Code, the arbitrators would be members of the NAF,” subsequent decisions in other

jurisdictions indicate this is incorrect. Id. (quoting Stewart, 9 A.3d at 220).   Appellants

therefore argue that merely agreeing to a forum’s code of procedure does not make the

3 Arguments of Amici will be discussed to the extent they are non-duplicative of the
parties’ arguments and relevant to the issues on which this Court granted allocatur.
See Holt v. 2011 Legislative Reapportionment Com’n, 67 A.3d 1211, 1225 n.12 (Pa.
2013) (holding amicus briefs raising issues not implicated by the parties warrant no
consideration).



                                      [J-24-2015] - 5
participation of the forum itself essential.     Id. (citing Green v. U.S. Cash Advance

Illinois, LLC, 724 F.3d 787, 789 (7th Cir. 2013) (finding “the [arbitration] agreement calls

for use of the [NAF’s] Code of Procedure, not for the [NAF] itself to conduct the

proceedings”)).

       Appellants assert the Stewart court altered the Code’s specification in Rule 1(A)

that it “shall be administered solely by the NAF” into a provision that “only [the] NAF was

‘authorized to administ[er] and apply the NAF Code.’” Id. at 35 (emphasis in original).

Appellants assert that the NAF Code “provides at the very beginning that the parties are

always free to agree to other procedures beyond those contained [here]” and simply

directs the parties to “select an arbitrator or panel of arbitrators ‘on mutually agreeable

terms.’” Appellants’ Reply Brief at 13 (citing NAF Code Rule 21(A)(1)).         Appellants

argue that these rules can be administered by any competent arbitrator and that their

exclusivity provision is “unenforceable in light of the [NAF’s] decision to cease

conducting arbitrations.” Id. at 16 (quotation and internal quotation marks omitted).

       Appellants claim Appellee distorts and misapplies other NAF Code Rules.          For

example, Appellants maintain that contrary to Appellee’s claim that Rule 48(E) governs

unavailability, it “merely allows [the] NAF to turn down arbitrations not properly before

that body . . . . [and] goes on to say that if the parties are ‘denied the opportunity to

arbitrate a dispute, controversy or Claim before the [NAF], the Parties may seek legal

and other remedies in accord with applicable law.’” Id. at 17.     Appellants also dispute

the ensuing implication that arbitration is no longer an option, noting that in Green, the

Seventh Circuit Court of Appeals found that Section five of the FAA fits within the Code’s

definition of “applicable law.” Id. at 18 (citation omitted).

       Appellants accordingly favor the South Dakota Supreme Court’s interpretation of

the NAF Code in an analogous case, where it explicitly rejected Stewart and found the




                                       [J-24-2015] - 6
agreement neither selected a particular adjudicator, specified qualifications or

experience, nor chose the NAF as its place of forum. Wright v. GGNSC Holdings LLC,

808 N.W.2d 114, 119-20 & n.6 (S.D. 2011). Appellants emphasize that “the NAF[ ] . . .

does not employ its own arbitrators and merely provides a code of procedure to be

followed by neutral arbitrators who may also provide arbitration for numerous other

forums.” Appellants’ Brief at 36.

       Appellants also underscore the Agreement’s severability clause, which “indicates

that the intention was not to make the [NAF] integral, [but] rather only to have a dispute

resolution process through arbitration.” Appellants’ Reply Brief at 3 (quoting Jones v.

GGNSC Pierre LLC, 684 F. Supp. 2d 1161, 1167 (D.S.D. 2010)).           Appellants claim that

by denying the “strong evidence that the overriding intent of the parties . . . was to have

covered disputes arbitrated, . . . and that the identity of the arbitral forum, administrator

and rules of application are secondary concerns[,]” Appellee reduces the severability

clause into mere surplusage.      Id. at 3 (citations omitted).   See Lesko v. Frankford

Hospital-Bucks County, 15 A.3d 337, 342 (Pa. 2011) (stating courts “will not interpret one

provision of a contract in a manner which results in another portion being annulled”)

(quotation and quotation marks omitted)).

       Appellants also claim that Section five of the FAA, which is incorporated into the

Agreement, should have been invoked to appoint a replacement arbitrator.4         Appellants


4 Section five states, in relevant part, that:
      [I]f for any [ ] reason there shall be a lapse in the naming of an arbitrator or
      arbitrators or umpire, or in filling a vacancy, then upon the application of
      either party to the controversy the court shall designate and appoint an
      arbitrator or arbitrators or umpire, as the case may require, who shall act
      under the said agreement with the same force and effect as if he or they
      had been specifically named therein . . . .
9 U.S.C. § 5.




                                      [J-24-2015] - 7
assert that a court should only decline to appoint a substitute arbitrator and cancel the

entire agreement if the choice of forum is “‘so central to the arbitration agreement that

the unavailability of that arbitrator [brings] the agreement to an end[,] . . . [in which case]

the parties must have unambiguously expressed their intent not to arbitrate [their

disputes] in the event that the designated [arbitral] forum is unavailable.’” Appellants’

Brief at 39 (emphasis omitted) (quoting Khan v. Dell, Inc., 669 F.3d 350, 354 (3d Cir.

2012) (quotation marks and citations omitted)).5      Appellants note that Section five has

even “been used to supply particulars to an arbitration agreement where none are

present.” Appellants’ Reply Brief at 11 (citation omitted).

       Appellants further maintain the FAA “embodies an emphatic federal policy in favor

of arbitral dispute resolution” that courts have consistently supported.     Appellants’ Brief

at 40 (citing AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 131 S. Ct. 1740, 1745

(2011) (noting the FAA’s “liberal federal policy favoring arbitration agreements,

notwithstanding any state substantive or procedural policies to the contrary”) (citation

omitted)).   See Southland Corp. v. Keating, 465 U.S. 1, 16, 104 S. Ct. 852, 861 (1984)

(stating the FAA is “intended to foreclose state legislative attempts to undercut the

enforceability of arbitration agreements”) (footnote omitted)).       Appellants argue that

Pennsylvania policy favors the underpinnings of the FAA as well.          Appellants’ Brief at

41 (citing Salley v. Option One Mortgage Corp., 925 A.2d 115, 118-19 (Pa. 2007)

(acknowledging the FAA’s “relevance” in arbitration agreements)). Appellants therefore

claim that Stewart “runs afoul” of the Supremacy Clause by failing to “address the unique

significance of the FAA.” Id.    In addition, Appellants stress that in Marmet Health Care


5 Appellants note that the Stewart court relied on language contained in Khan v. Dell,
Inc., 2010 WL 3283529 (D.N.J. Aug. 18, 2010), that was reversed by the Third Circuit
Court of Appeals “and held that the unavailability of the NAF did not warrant invalidating
the arbitration agreement.” Appellants’ Brief at 44 (citing Khan, 669 F.3d at 356-57).



                                       [J-24-2015] - 8
Center, Inc. v. Brown, ___ U.S. ___, 132 S. Ct. 1201 (2012), the U.S. Supreme Court

rebuked the West Virginia Supreme Court for finding that the FAA did not override state

public policy against binding arbitration agreements pursuant to personal injury and

wrongful death suits and ordered that court, on remand, to “consider whether, absent

that general public policy, the arbitration clauses . . . are unenforceable under state

common law principles that are not specific to arbitration and pre-empted by the FAA.”

Marmet, ___ U.S. at ___, 132 S. Ct. at 1204. Accordingly, Appellants claim that under

the guise of “public policy concerns,” Appellee “seeks to carve out a general ‘nursing

home’ exception to the enforceability of arbitration agreements . . . .” Appellants’ Brief

at 43.

         Finally,   Appellants   maintain   that   Appellee’s    admissions      “unequivocally

demonstrate[ ]” that the NAF provision was non-integral to the Agreement. Id. at 22.

Appellants highlight that Appellee testified that she did not read the Agreement, much

less understand and form an opinion on its NAF provision.              In addition, Appellants

remark that in Jones, the court found a similar provision enforceable because the plaintiff

signed the agreement on her mother’s behalf without reviewing or negotiating its terms.

Id. at 24 (citing Jones, 684 F. Supp. 2d at 1168; Meskill, 862 F. Supp. 2d at 975 (noting

the lack of evidence that “the ‘exclusive’ designation of the NAF was an important

consideration to . . . [the plaintiff]” and that the record did not indicate “[the plaintiff] was

even aware of the NAF (or its Code) when he signed the Arbitration Agreement”)).

Appellants fault the Superior Court for “excus[ing Appellee’s] failure to read the

Agreement due to the fact that she (mistakenly) believed that she was required to sign . .

. .” Id.    Appellants claim this “twists” the burden of persuasion and would allow “any

person who signs an otherwise valid arbitration agreement [to] later claim that a disputed

provision is integral by simply testifying that he/she did not read it. . . .” Id. at 25-26




                                        [J-24-2015] - 9
(citing Standard Venetian Blind Co. v. American Empire Ins. Co., 469 A.2d 563, 566 (Pa.

1983) (stating that barring fraud, failure to read a contract “is an unavailing excuse or

defense and cannot justify an avoidance, modification or nullification of the contract”)

(internal quotations omitted)).    Appellants add that this violates the U.S. Supreme

Court’s mandate that courts interpret arbitration agreements “on an equal footing with

other contracts[.]” Id. at 18 (quotation omitted).

       Anticipating Appellee’s counterargument that her testimony is inadmissible

because the Agreement is unambiguous, Appellants assert that parol evidence is only

forbidden “to explain or vary the terms of the contract.” Id. at 28 (quoting Yocca v.

Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 437 (Pa. 2004) (quotation marks

omitted)).   Rather, Appellants offer the testimony “for the purpose of demonstrating that

even if a NAF arbitrator were required then the Agreement may still be enforced because

that term was not ‘integral’ to either party.”   Id. at 29-30 (emphasis in original) (citation

omitted).

       Appellants maintain there are other “compelling reasons” for admission of the

testimony because the Agreement does not specify which terms are integral and is

ambiguous regarding whether the parties intended to adjudicate disputes exclusively

before an NAF arbitrator.    Id. at 31-32 (citing Metzger v. Clifford Realty Corp., 476 A.2d

1, 5 (Pa. Super. 1984) (stating that “[w]here the language of the written contract is

ambiguous, extrinsic or parol evidence may be considered to determine the intent of the

parties”); Bickley v. Bickley, 447 A.2d 1025, 1029 (Pa. Super. 1982) (noting that “where a

document is silent on a particular subject, it may be proved by parol evidence of what

took place at the time of execution”)).   Appellants also argue that Appellee waived any

claim that her testimony is inadmissible by not objecting to its introduction and add that

she has opened the door to its use since “her failure to read the Agreement is the




                                      [J-24-2015] - 10
primary basis upon which the Superior Court has found the terms . . . to be integral.”

Id. at 33 (citation omitted).   See Pellegrene v. Luther, 169 A.2d 298, 300 (Pa. 1961)

(failure to object to the introduction of parol evidence results in waiver)).

                                        2.   Appellee

         Appellee counters that the Superior Court’s decisions in Stewart and herein were

correctly decided because the NAF provisions “are clearly essential” to the Agreement

since, by its own terms, only the NAF can administer its rules and procedures.

Appellee’s Brief at 18.    Appellee also claims the FAA cannot rescue the Agreement

because its “lapse” provision triggers only when the arbitrator is unavailable, not the

forum.    Appellee further asserts that even if it were admissible, her deposition testimony

has no probative value in relation to a contractual ambiguity.

         After reiterating the Superior Court’s reasoning in Stewart, Appellee remarks that

its holding “‘is supported by a majority of decisions that have analyzed language similar

to that in the Agreement.’”       Id. at 24 (quotation, quotation marks, and footnote

omitted).6,7   Appellee highlights that in Stewart the Superior Court rejected decisions of

6 Appellee also claims that because the Agreement was signed eight months after the
NAF stopped accepting cases pursuant to the consent decree, the contract is premised
on a mistake of fact and is therefore voidable. Appellee’s Brief at 31. Appellants
counter that this argument is waived because “mistake of fact is an affirmative defense
that must be pled with particularity, which was not done when Appellee initially opposed
the preliminary objections seeking to compel arbitration.” Appellants’ Reply Brief at 8
(citing Book Metals Corp. v. Sitkin Smelting & Refining, Inc., 385 A.2d 504, 505-06 (Pa.
Super. 1978)). Appellee correctly notes that “[t]his Court may affirm on any valid basis
and is not limited to grounds raised by the parties.” Appellee’s Brief at 1. See, e.g.,
Alderwoods (Pennsylvania), Inc. v. Duquesne Light Co., 106 A.3d 27, 41 n.15 (Pa. 2014)
(stating “an appellate court may affirm for any reason appearing as of record”) (citation
omitted) (emphasis in original)). However, neither the issues before this Court nor the
Stewart decision is premised upon mistake of fact which is a separate concern that has
been briefed and argued by the parties in cursory fashion. Since we affirm the order of
the Superior Court on adequate and independent bases, this issue needs no further
review.




                                      [J-24-2015] - 11
jurisdictions that reached divergent conclusions including the South Dakota federal

district court in Jones, which the Stewart court characterized as “‘plac[ing] undue focus

on extrinsic and/or collateral evidence of the parties’ intent.’” Id. (quoting Stewart, 9

A.3d at 221).    Appellee notes that the Stewart court also criticized the Jones court for

“‘violat[ing] cardinal contract principles by failing to view the plain language of the

Agreement as the principle evidence of the parties’ intent . . . .’” Id. (quoting Stewart, 9

A.3d at 220).   Appellee emphasizes that Appellants cite to similar “cherry-picked cases

from outside jurisdictions” that are incompatible with the Pennsylvania parol evidence

rule.   Id. at 25.   Based on the Stewart court’s findings, Appellee argues that the

severability clause is irrelevant since “the NAF Code specifically allows the parties to

pursue their ‘legal remedies’ in court.” Id. at 27 (citing Miller v. GGNSC Atlanta, LLC,

746 S.E.2d 680, 687 (Ga. Ct. App. 2013) (finding in an analogous case that “if the NAF is

unavailable, the parties are free to seek legal remedies--i.e., to file a traditional lawsuit”)).

        Appellee adds that beyond “espousing the FAA’s policy in favor of arbitration,”

Appellants fail to show why the FAA warrants reversal.           Id. at 43.   Appellee asserts



(Qcontinued)
7 The PAJ emphasizes that most courts have deemed Appellants’ Agreement
unenforceable due to the unavailability of the NAF and its Code of Procedure. PAJ’s
Brief at 23 (citing Licata v. GGNSC Maiden Dexter, LLC, 29 Mass. L. Rep. 467, 2012 WL
1414881, at *8 (Mass. Super. 2012) (finding the NAF integral based on “the emphatic
language identifying [the] NAF and incorporating the NAF Code of Procedure,” its “very
specific set of rules and procedures,” and mandate that “arbitrators must be members of
[the] NAF and are the only people authorized to administer the Code”), affirmed as to
other grounds, 2 N.E.3d 840 (Mass. 2014); GGNSC Tylertown, LLC v. Dillon, 87 So.3d
1063, 1066 (Miss. Ct. App. 2011) (finding “the forum in the agreement . . . is no longer
available and we decline to order the lower court to pick a forum not anticipated by either
party”) (internal quotations and citations omitted); Geneva-Roth, Capital, Inc. v.
Edwards, 956 N.E.2d 1195, 1203 (Ind. App. 2011) (finding that “by drafting the
agreement and presenting the non-negotiable terms to [the other party], [the drafter]
demonstrated that it wanted to ensure that only the NAF would administer any arbitration
that arose under the agreement”), cert. denied, 133 S. Ct. 650 (2012)).



                                       [J-24-2015] - 12
that despite Appellants’ claims to the contrary, they seek to give arbitration agreements

greater deference than ordinary contracts. Id. at 43-44 (citing Prima Paint Corp. v.

Flood & Conklin Manufacturing Co., 388 U.S. 395, 404 n.12, 87 S. Ct. 1801, 1806 n.12

(1967) (noting FAA arbitration agreements are “as enforceable as other contracts, but

not more so”); Salley, 925 A.2d at 118-19 (noting Congress sought to place arbitration

agreements “upon the same footing as other contracts”)).      Appellee also argues that the

reach of Section five is limited to “[the] appoint[ment of] an alternative arbitrator, not an

alternative arbitration forum” and cannot supersede the terms of the Agreement.        Id. at

44 (citing In re Salomon Inc. Shareholders’ Derivative Litigation, 68 F.3d 554, 561 (2d

Cir. 1995) (finding courts cannot “use [Section five] to circumvent the parties’ designation

of an exclusive arbitral forum”)).8

       Appellee declares Appellants’ reliance on Marmet is misplaced, emphasizing that

“the Supreme Court overturned a ‘categorical rule prohibiting arbitration of a particular

type of claim’ in West Virginia.” Id. at 47 (emphasis in brief) (quoting Marmet, ___ U.S.

at ___, 132 S. Ct. at 1203-04).       Rather, the West Virginia Supreme Court was free to

determine whether “the arbitration clauses . . . are unenforceable under state common

law principles that are not specific to arbitration and pre-empted by the FAA.” Id.

(emphasis in brief) (quoting Marmet, ___ U.S. at ___, 132 S. Ct. at 1204).         Appellee

8 The AAJ notes that “[i]n cases where an arbitrator has resigned or died during the
course of an arbitration, federal courts have held that [S]ection [five] of the FAA
authorizes the court to fill the void by appointing a substitute arbitrator.” AAJ’s Brief at
27 (citing WellPoint, Inc. v. John Hancock Life Ins. Co., 576 F.3d 643, 647 (7th Cir. 2009)
(noting that Section five “sets forth a rule that applies to the mid-stream loss of an
arbitrator”)). By contrast, the AAJ underscores that Section five cannot apply where
there has been a lapse in the administrator. Id. at 27-28 (citing Martinez v. Master
Protection Corp., 12 Cal. Rptr. 3d 663, 675 (Cal. Ct. App. 2004) (noting under
California’s analogous state arbitration law that its equivalent provision “does not permit
the trial court to choose an alternative forum where the chosen forum refuses to hear the
case”)).




                                        [J-24-2015] - 13
therefore asserts that Marmet “reinforces” the Superior Court’s holdings both here and

in Stewart, based on “well-established ‘state common law principles’” like the parol

evidence rule that do not “specifically discriminate against arbitration agreements.” Id.

(emphasis in original).9

       Appellee contends if this Court looks beyond the clear and unambiguous

language of the Agreement, her deposition testimony cannot be used as extrinsic

evidence because it lacks evidentiary value.       Id. at 32.   While Appellee does not

contest that she signed the Agreement before reading it, she asserts that her subjective

appreciation of the NAF provision is irrelevant with regard to its integrality.   Appellee

underscores that the contract’s terms are clear and hence dictate the intent of the parties

as expressly written.   Id. at 32-33 (citing Steuart v. McChesney, 444 A.2d 659, 661 (Pa.

1982) (barring ambiguity, “intent is to be discovered only from the express language of

the agreement”)).   Appellee notes that the Agreement states:     “[A]ny disputes between

the parties ‘shall be resolved exclusively through binding arbitration’ conducted ‘in

accordance with the [NAF] Code of Procedure, which is hereby incorporated into this

Agreement . . . .’ In turn, the NAF’s Code of Procedure provides that ‘only’ the NAF

may administer its Code of Procedure.”        Id. at 35 (emphasis in original) (citations

omitted).   Appellee therefore argues that the Agreement’s “explicit and mandatory

language” and “express incorporation of the NAF Code” evince the parties’ intent to

9 In Taylor v. Extendicare Health Facilities, Inc., 113 A.3d 317 (Pa. Super. 2015), the
Superior Court found Marmet and the FAA did not preempt a state law requiring the
consolidation of wrongful death and survival claims. The Superior Court therefore
declined to bifurcate the plaintiff’s claims against the defendant nursing care facility and
compel arbitration with respect to the survival claim, which the arbitration agreement
covered, based on the identical issues and the potential for inconsistent liability and
duplicative damage determinations. Id. at 327. The Superior Court remarked that
unlike in Marmet, “[t]he statute and rule at issue are not ‘aimed at destroying arbitration’
and do not demand ‘procedures incompatible with arbitration.’” Id. at 327-28 (quoting
Concepcion, 563 U.S. at ___, 131 S. Ct. at 1747-48).



                                     [J-24-2015] - 14
arbitrate only before the NAF, making it integral regardless of the lack of express

statement to that effect.   Id. at 35.

        Conceding that no Pennsylvania court has explicitly addressed the issue,

Appellee notes that many other jurisdictions have found a party’s failure to read a

contract does not negate the integrality of specific terms. Id. at 34 (citing Miller v. Lykes

Bros. S.S. Co., Inc., 467 F.2d 464, 466 (5th Cir. 1972) (finding a contractual provision

integral regardless of the appellants’ failure to read the overarching agreement)).

Appellee argues that finding otherwise would “carve out a new exception to the [p]arol

[e]vidence [r]ule whereby a party claiming that a contractual term is integral must first

produce extrinsic evidence of the subjective importance placed on the disputed term --

notwithstanding the non-ambiguity of the actual written term.” Id. at 37-38 (emphasis

in original).   See Pace Communications, Inc. v. Moonlight Design, Inc., 31 F.3d 587,

592 (7th Cir. 1994) (finding a rule “requir[ing] that parties discuss a contract’s every term

in order to be bound by it . . . would reward parties for their failure to read what they

sign[.]”).

        Appellee further asserts that if this Court finds the Agreement unclear, her

testimony still cannot be admitted under the parol evidence rule because Appellants’

claim of ambiguity relates only to whether the parties agreed to arbitrate exclusively

before the NAF.       Appellee emphasizes that “[she] cannot say that she placed

importance on any term in the agreement.”             Appellee’s Brief at 41 (emphasis in

original).   Appellee therefore accuses Appellants of trying to “have it both ways” by

“attempt[ing] to use [Appellee]’s statement that she did not read the Agreement to

establish that the NAF designation is non-integral” while simultaneously “maintain[ing]

that these same contractual terms demonstrate that [Appellee] clearly intended to




                                         [J-24-2015] - 15
arbitrate pursuant to the FAA.” Id. at 42.10      Instead, Appellee asserts that the contract

should be construed against the drafter.          Id. at 33 n.28 (citing Bucks Orthopaedic

Surgery Associates, P.C. v. Ruth, 925 A.2d 868, 872 (Pa. Super. 2007) (stating

“[a]rbitration agreements are contracts and should be interpreted using contract

principles . . . . [W]here an ambiguity exists, courts are free to construe the ambiguity

against the drafter”)).11

                       B.   Standard of Review and Relevant Law

       Issues of contractual interpretation are questions of law.             Accordingly, this

Court’s standard of review is de novo and its scope is plenary.         McMullen v. Kutz, 985

10   Responding to Appellants’ claim that she “waived” the invocation of the parol
evidence rule by using her testimony regarding other aspects in the case that are not
currently before this Court, Appellee argues “if [ ] extrinsic evidence is admitted over
objection or without objection, the question still remains for decision by the court whether
. . . [the] extrinsic [evidence] . . . can in law be effective to add to, subtract from or vary
the terms of the writing.” Appellee’s Brief at 41 n.33 (quoting 32A C.J.S. Evidence §
1406). As implied infra, we find the issue of waiver irrelevant based on the testimony’s
lack of probative value.

11  The AARP offers additional policy rationales for construing the Agreement against
Appellants. Describing the nursing care facility admission process as “an
‘emotionally-charged, stress-laden event,’” the AARP focuses on the “grossly superior
bargaining power, knowledge, and control” such facilities have over the formation of
arbitration agreements. AARP’s Brief at 11-12 (quoting Podolsky v. First Healthcare
Corp., 58 Cal. Rptr. 2d 89, 101 (Cal. Ct. App. 1996)). The AARP emphasizes that these
agreements are drafted with the aid of expert professionals and presented to people who
“have probably never before seen a nursing facility contract, let alone read the arbitration
provisions contained therein.” Id. at 13 (citing S. Rep. No. 110-518, pt. I.B. (2008),
available at http://gpo.gov/fdsys/pkg/CRPT-110srpt518/ html/CRPT-110srpt518.htm.
Prospective residents and their families, by contrast, almost always lack the benefit of
counsel to inform them they may decline to agree to pre-dispute arbitration without
penalty, much less negotiate the terms of the agreement. Id. at 13-14. The AARP
therefore asserts that “it is difficult for potential residents and their families, faced with the
crises accompanying admission to a nursing facility, to make informed decisions about
the numerous provisions contained in an admissions contract[.]” Id. at 15. As a result,
“it is vitally important to ensure that agreements to arbitrate future disputes between
nursing facilities and residents are enforced fairly so that residents can avail themselves
of all available avenues of redress for abuse and neglect.” Id. at 16.



                                        [J-24-2015] - 16
A.2d 769, 773 (Pa. 2009).       A contract shall be interpreted in accordance with the

parties’ intent.    Lesko, 15 A.3d at 342.       When a written contract is clear and

unambiguous, the parties’ intent is contained in the writing itself.   Insurance Adjustment

Bureau, Inc. v. Allstate Ins. Co., 905 A.2d 462, 468 (Pa. 2006); Hutchison v. Sunbeam

Coal Corp., 519 A.2d 385, 390 (Pa. 1986).          A party will be bound by this writing

regardless of whether he or she read and fully understood its terms.          See generally

Samuel-Bassett v. Kia Motors America, Inc., 34 A.3d 1, 25 (Pa. 2011).        A court cannot

alter these terms “under the guise of construction.”        Delaware County v. Delaware

County Prison Employees Independent Union, 713 A.2d 1135, 1138 (Pa. 1998).

Unless otherwise specified, a contract’s language shall be given its plain and ordinary

meaning.      TruServ Corp. v. Morgan’s Tool & Supply Co., 39 A.3d 253, 260 (Pa. 2012).

       Parol evidence is only admissible to resolve ambiguities, though ambiguities may

be “latent[ and] created by extrinsic or collateral circumstances.” Adjustment Bureau v.

Allstate, 905 A.2d at 468 (citing Steuart, 444 A.2d at 663).   An ambiguity is present if the

contract may reasonably be construed in more than one way.         Kripp v. Kripp, 849 A.2d

1159, 1163 (Pa. 2004). When examining the intentions of the parties in relation to an

ambiguity, “the court must look at the circumstances under which the [contract] was

made.” In re Estate of Quick, 905 A.2d 471, 475 (Pa. 2006) (quotation and quotation

marks omitted).      Any ambiguities shall be construed against the contract drafter.

Shovel Transfer and Storage, Inc. v. Pennsylvania Liquor Control Bd., 739 A.2d 133, 139

(Pa. 1999).

       The severability of a contract may be apparent from its explicit language.    Jacobs

v. CNG Transmission Corp., 772 A.2d 445, 452 (Pa. 2001).           Regardless, “[t]he courts

are not generally available to rewrite agreements or make up special provisions for

parties who fail to anticipate foreseeable problems.” In re Estate of Hall, 535 A.2d 47,




                                      [J-24-2015] - 17
56 n.7 (Pa. 1987).     Arbitration clauses are no more or less valid, enforceable, or

irrevocable than any other contractual provision.    Borough of Ambridge Water Authority

v. Columbia, 328 A.2d 498, 500 (Pa. 1974).

                                       C.   Analysis

       As noted supra, numerous cases involving similar agreements have been litigated

across the nation. This case involves competing precedents:        Appellee asks this Court

to affirm Stewart and find, like the majority of our sister jurisdictions, that the NAF’s

participation was integral to the Agreement, which therefore cannot be salvaged by its

severability clause, while Appellants urge this Court to follow the minority of jurisdictions

which found arbitration was the overarching goal and need not be adjudicated by the

NAF itself.

       The integrality of the NAF provision hinges in significant part on the weight and

admissibility of Appellee’s admissions.     Addressing this issue at the forefront, we note

that Appellants’ liberal citations to non-controlling jurisdictions notwithstanding,

Pennsylvania courts have perennially held:

       [W]hen a written contract is clear and unequivocal, its meaning must be
       determined by its contents alone. It speaks for itself and a meaning
       cannot be given to it other than that expressed. Where the intention of the
       parties is clear, there is no need to resort to extrinsic aids or evidence.
       Hence, where language is clear and unambiguous, the focus of the
       interpretation is upon the terms of the agreement as manifestly expressed
       rather than as, perhaps, silently intended.

Lesko, 15 A.3d at 342 (quoting Steuart, 444 A.2d at 661) (emphasis in original).

       Assuming, arguendo, that Appellee’s testimony is admissible to address a latent

ambiguity, we find her failure to read the Agreement does not implicate the importance of

its NAF provision; thus, her subjective understanding of the Agreement is irrelevant to

this case.    Appellee is not rewarded for hastily signing the Agreement, nor do her




                                      [J-24-2015] - 18
actions implicate the mandate that “the party resisting arbitration bears the burden of

proving that the claims at issue are unsuitable for arbitration.” Green Tree Financial

Corp.-Alabama v. Randolph, 531 U.S. 79, 91, 121 S. Ct. 513, 522 (2000) (citations

omitted).   Rather, we recognize that premising the integrality of a contractual term on

the subjective understanding of a far less sophisticated non-drafting party is ill-advised

public policy that would further distort an already lopsided balance of power.         It follows,

then, that a similarly situated non-drafting party could not use her failure to read as a

means of disavowing an otherwise valid arbitration agreement.

       Furthermore, Appellants’ desired interpretation would not place arbitration

agreements on equal footing with other contracts.          It would instead encourage drafting

parties to forego integration clauses and excuse their failure to account for foreseeable

issues within the four corners of the agreement by pointing to the less sophisticated

party’s inability to understand its terms.     See Yocca, 854 A.2d at 436 (“An integration

clause which states that a writing is meant to represent the parties’ entire agreement is

also a clear sign that the writing is meant to be just that . . . .”) (citations omitted)).

       The Agreement provides that arbitration shall be conducted “exclusively . . . in

accordance with the [NAF] Code of Procedure, which is hereby incorporated into this

Agreement[ ], . . . [and that t]his agreement shall be governed [by] and interpreted under

the [FAA], 9 U.S.C. Sections 1-16.” R. 348a.12           As a result, the question of whether



12 The provision stating “THE PARTIES UNDERSTAND AND AGREE THAT THIS
CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES . . . .” as fully quoted in n.1 supra, is not dispositive of
the fact that “[t]he overriding purpose of the Agreement is to resolve disputes by
arbitration and not through judicial litigation,” Appellants’ Brief at 9, because “in
determining the intent of the contracting parties, all provisions in the agreement will be
(continuedQ)

                                        [J-24-2015] - 19
Appellants can compel arbitration must be answered by the relevant NAF and FAA

provisions, not the subjective intent of the parties. We decline to read an ambiguity into

an agreement that could easily have been addressed by Appellants within its express

terms.    See Steuart, 444 A.2d at 662 (noting “[t]he court may not rewrite the contract for

the purpose of . . . mak[ing] for [the parties] a better contract than they chose, or saw fit,

to make for themselves, . . . because it later appears that a different agreement should

have been consummated in the first instance . . . .”).13

         Turning to the NAF Code of Procedure, Rule 1(A) states:

         Parties who contract for or agree to arbitration provided by the Forum or
         this Code of Procedure agree that this Code governs their arbitration
         proceedings, unless the Parties agree to other procedures . . . . This Code
         shall be administered only by the [NAF] or by any entity or individual
         providing administrative services by agreement with the [NAF].
NAF Code, Rule 1(A). Although Appellants emphasize that the NAF is not required to

administer and apply the Code, this is a distinction without a difference. Besides the

fact that per the consent decree no NAF entity may “[a]dminister or process any new

Consumer Arbitration,” Black’s Law Dictionary defines “administer” as “[t]o manage

(work or money) for a business or organization.” Consent Decree, State of Minnesota

v. National Arbitration Forum (No. 27-CV-09-18550, Minn. Dist. Ct., July 17, 2009);

BLACK’S LAW DICTIONARY 52 (10th ed. 2014).          “Manage,” in turn, is defined as “[t]o

(Qcontinued)
construed together and each will be given effect.” LJL Transp., Inc. v. Pilot Air Freight
Corp., 962 A.2d 639, 647 (Pa. 2009). See also Capek v. Devito, 767 A.2d 1047, 1050
(Pa. 2001) (stating “[a]n interpretation will not be given to one part of the contract which
will annul another part of it”) (internal quotation marks and quotation omitted)).

13 We acknowledge the line of precedent that states “[a] contract is ambiguous if it is
reasonably susceptible of different constructions and capable of being understood in
more than one sense.” Hutchison, 519 A.2d at 390 (citing Metzger, 476 A.2d at 5).
However, we decline to broadly apply that principle in the instant case.




                                      [J-24-2015] - 20
conduct, control, carry on, or supervise.” Id. at 1103-04. The NAF no longer does any

of these things with respect to consumer arbitration disputes. In addition, the NAF

Code defines an arbitrator as “[a]n individual selected in accord with the Code or an

Arbitration Agreement to render Orders and Awards . . . .” NAF Code, Rule 2(F). The

NAF Code also notes “[t]he National Arbitration Forum [et al.] constitute the

administrative organizations conducting arbitrations under this Code.” NAF Code, Rule

2(S).14

       While the parties are free to select an arbitrator “on mutually agreeable terms,”

NAF Code, Rule 21(A)(1), herein they simply signed an agreement stating that ensuing

legal disputes would be conducted “in accordance with the [NAF] Code of Procedure, . . .

and not by a lawsuit or resort to court process.” R. 348a. Both the NAF Code and the

Agreement provide that “all arbitration proceedings, Hearings, Awards, and Orders are to

be governed by the [FAA], 9 U.S.C. §§ 1-16,” NAF Code, Rule 48(B).15,16       However, we

14 While the definition then states the forum can include “an entity or individual providing
administrative services by agreement with the [NAF that] administers arbitrations in
accord with this Code,” this would create an “end-run” around the consent decree with
respect to consumer arbitration disputes. NAF Code, Rule 2(S).

15  Appellants cite to Green as persuasive precedent. However, that case is unavailing
for several reasons. First, the Agreement here states that arbitration “shall be resolved
exclusively . . . in accordance with the [NAF] Code of Procedure[.]” R. 348a (emphasis
added). The agreement in Green provided that “[a]ll disputes, claims or controversies
between the parties . . . shall be resolved by binding arbitration by one arbitrator by and
under the Code of Procedure of the [NAF].” Green, 724 F.3d at 788. Second, the
Green Court based its holding, in significant part, on the premise that “Rule 1.A is
‘unenforceable’ in light of the Forum’s decision to cease conducting arbitrations,” and
since “no author can control how or by whom a written work is used,” a substitute
arbitrator can and must be appointed under Section five of the FAA. Id. at 789-90.
Finally, regardless of whether Section five can be used to interpret an arbitration clause
“shorn of details,” that is hardly the case here, as the Agreement specifies that disputes
shall be exclusively resolved under the NAF Code. Green, 724 F.3d at 792.
        We note that, in the Chicago-Kent College of Law’s Seventh Circuit Review,
Christine L. Milkowski makes a strong case that “the [Green] Court has zealously applied
Section [two] of the FAA, which states arbitration agreements shall be ‘valid, irrevocable
(continuedQ)

                                     [J-24-2015] - 21
are unconvinced that the generally enacted FAA was intended to vary the specific

mandates of NAF procedure. Section five of the FAA states:

       If in the agreement provision be made for a method of naming or
       appointing an arbitrator . . . , such method shall be followed; but . . . if for
       any [ ] reason there shall be a lapse in the naming of an arbitrator . . . , then
       upon the application of either party to the controversy the court shall
       designate and appoint an arbitrator . . . , who shall act under the said
       agreement with the same force and effect as if he or they had been
       specifically named therein[.]
9 U.S.C. § 5.

       Pursuant to the reasoning of the Stewart court and the majority of our sister

jurisdictions, we find that, post-consent decree, Section five of the FAA cannot preserve

NAF-incorporated arbitration agreements unless the parties made the NAF’s availability




(Qcontinued)
and enforceable,’ to favor arbitration over litigation.” Christine L. Milkowski, Expanding
the Scope of the Federal Arbitration Act: An Examination of the Seventh Circuit’s Opinion
in Green v. U.S. Cash Advance, Illinois, LLC, 9 SEVENTH CIRCUIT REV. 50 (2013). See
http://www.kentlaw.iit.edu/Documents/Academic%20Programs/7CR/v9-1/Milkowski.pdf.
In addition to criticizing Judge Easterbrook’s majority opinion, Milkowski favorably cites
key portions of Judge Hamilton’s dissent, asserting that “[u]nlike the majority, which
severed the rules of the NAF Code of Procedure that did not support its opinion, Judge
Hamilton used the Rules in a common sense way to support the natural reading of the
arbitration agreement.” Id. at 72-73 (citing Green, 724 F.3d at 795-96 (Hamilton, J.,
dissenting)). To the extent Section five of the FAA may trigger the appointment of a
substitute arbitrator, Milkowski notes, in relevant part, “that there was no correctable
‘lapse’ when the drafters of the agreement named an arbitration forum that was never
available.” Id. at 73 (citing Green, 724 F.3d at 797 (Hamilton, J., dissenting)).

16 We agree with Appellants that Rules 48(E-F) are not definitively fatal to their motion to
compel arbitration. Rule 48(E) states the arbitrator “may decline the use of arbitration
for any dispute[ ] . . . that is not a proper or legal subject matter for arbitration . . . . ”
NAF Code, Rule 48(E) (emphasis added). While Rule 48(F) holds that “[i]n the event of
a cancellation of this Code, any Party may seek legal and other remedies . . . .,” NAF
Code, Rule 48(F), the consent decree does not cancel the Code, but suspends it as
applied to consumer arbitration disputes.




                                      [J-24-2015] - 22
non-essential by specifically varying the terms of its procedure. 17          Regardless of

whether Section five may apply where there is a lapse in the administrator, by its own

rules, the NAF must administer its code unless the parties agree to the contrary.        The

parties here agreed that any disputes “shall be resolved exclusively by binding

arbitration to be conducted . . . in accordance with the [NAF] Code of Procedure, which is

hereby incorporated into this Agreement[.]” R. 348a (emphasis added). We therefore

find the provision integral and non-severable. Doing otherwise would require this Court

to rewrite the Agreement.    Underlying FAA policy, as interpreted by the Supreme Court

in Marmet, does not mandate a different result because our conclusion is based on

settled Pennsylvania contract law principles that stand independent of arbitration.

                                     III.   Conclusion

       For the reasons set forth above, we decline to overturn Stewart as incorrectly

decided. We, therefore, affirm the order of the Superior Court and remand to the trial

court for further proceedings consistent with this decision.

Madame Justice Todd joins the lead opinion.

Mr. Chief Justice Saylor files a concurring opinion.

Mr. Justice Eakin files a dissenting opinion.

Mr. Justice Baer files a dissenting opinion.




17 In addition to not being binding on this Court, Khan was reversed in a divided Third
Circuit Court of Appeals opinion that applied New Jersey state law and public policy. In
her dissent, Judge Sloviter found, like this Court, that “[t]he plain text of the arbitration
agreement clearly states that the selection . . . of the NAF as arbitrator was integral to the
agreement, . . . lead[ing her] to conclude that Section [five] of the FAA is inapplicable and
the unavailability of the NAF precludes arbitration.” Khan, 669 F.3d at 357 (Sloviter, J.,
dissenting).



                                      [J-24-2015] - 23